demonstration of good cause and actual prejudice.       See NRS 34.726(1);
                 NRS 34.810(3).
                               Appellant did not attempt to demonstrate good cause. 3 We
                 therefore conclude that the district court did not err in denying his
                 petition as procedurally barred. Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.




                                                                                    J.
                                                    Hardesty



                                                    Douglas


                                                                                    J.




                       3 Thefiling of amended judgments of conviction on December 7, 1992,
                 January 12, 1993, and July 26, 1995, and a second amended judgment of
                 conviction on June 20, 2012, failed to demonstrate good cause to overcome
                 the procedural bars because the petition was filed more than one year
                 after each of them, and appellant failed to explain the delay. See Sullivan
                 v. State, 120 Nev. 537, 541, 96 P.3d 761, 764 (2004); Hathaway v. State,
                 119 Nev. 248, 252-53, 71 P.3d 503, 506 (2003). The filing of the third
                 amended judgment of conviction on July 5, 2012, also failed to
                 demonstrate good cause because it merely corrected a clerical error in the
                 credit for time served and thus had no effect on the running of the
                 limitations period for filing a timely post-conviction petition for a writ of
                 habeas corpus. See Sullivan, 120 Nev. at 541-42, 96 P.3d at 764-65.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    0
                cc: Hon. Douglas Smith, District Judge
                     Frederick Lavelle Paine
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A